Judgment modified by directing, as a condition of the adjudication in plaintiff’s favor, the restoration by defendant Heenan Elevator Company to defendant Healy of the sum of §4,513.25 within thirty days after entry of judgment; and in default of such payment, a lien for that amount is adjudged on the personal property involved, and a sale of the said property of defendant Heenan Elevator Company is directed as in the ease of foreclosure of a lien upon a chattel. (Madison Ave. Baptist Church v. Oliver St. Baptist Church, 73 N. Y. 82, 93.) The requests to find prepared by defendant Healy and another, numbered 13 and 14, are granted. As modified the judgment is affirmed, without costs. Jenks, P. J., Carr, Stapleton, Rich and Putnam, JJ., concurred. Order to be settled on notice before Mr. Justice Stapleton.